DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        FREDDY S. ORDONEZ and FLOR MARIA L. ORDONEZ,
                         Appellants,

                                    v.

 THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION, AS GRANTOR TRUSTEE OF THE PROTIUM MASTER
                    GRANTOR TRUST,
                        Appellee.

                              No. 4D19-443

                           [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE 09056913
(11).

   Freddy S. Ordonez and Flor Maria L. Ordonez, Pembroke Pines, pro se.

  Adam A. Diaz and Roy A. Diaz of Diaz, Anselmo Lindberg, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and SHEPHERD, CAROLINE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.